Citation Nr: 1539461	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-24 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) (for accrued benefits purposes only).

2. Entitlement to an initial rating in excess of 10 percent for tinnitus (for accrued benefits purposes only).

3. Entitlement to an initial rating in excess of 10 percent for eczema (for accrued benefits purposes only).

4. Entitlement to an initial compensable rating for hearing loss (for accrued benefits purposes only).

5. Entitlement to an initial compensable rating for residuals, basal cell skin carcinoma of right mandible, left corner eye, and left upper back(for accrued benefits purposes only).  

6. Entitlement to service connection for cancer of bilateral hands, neck, and bilateral ear lobes (for accrued benefits purposes only).

7. Entitlement to service connection for bilateral knee disorder (for accrued benefits purposes only).

8. Entitlement to service connection for bilateral leg disorder (for accrued benefits purposes only).


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from March 1947 to July 1967.  The Veteran died in November 2010.  The appellant was the Veteran's surviving spouse, but the appellant passed away in September 2014.

This matter is before the Board of Veterans' Appeals (the Board) from a June 2012 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  The record reflects that this matter had been transferred to the Jackson RO because of a radiation claim; however, in the June 2012 rating decision, the RO noted that the Veteran's participation in U.S. atmospheric nuclear testing had been confirmed, but that he did not have a current diagnosis of skin cancer.  Thereafter, the claim was transferred back to the Salt Lake City RO which has retained jurisdiction in this matter.  

The Board notes that, for VA purposes, the appellant was unrepresented during this appeal.  While her son-in-law apparently held a civil power of attorney for her and the Veteran during their lifetimes, the record does not contain a properly executed power of attorney for VA benefits purposes.

A Travel Board hearing was requested and scheduled, but unfortunately the appellant died prior to the hearing date.  


FINDING OF FACT

In June 2015, the Board received notice from the Social Security Administration that the appellant had died in September 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


